Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 29



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA



  CATALYST PHARMACEUTICALS, INC.,
  355 Alhambra Circle, Suite 1250
  Coral Gables, FL 33134

                  Plaintiff,

         v.

  ALEX AZAR, Secretary of Health and Human
  Services
  200 Independence Avenue, SW              Case No._______________
  Washington, DC 20201;

  U.S. DEPARTMENT OF HEALTH AND
  HUMAN SERVICES
  200 Independence Avenue, SW
  Washington, DC 20201;

  NORMAN SHARPLESS, Acting
  Commissioner of Food and Drugs
  10903 New Hampshire Avenue
  Silver Spring, MD 20993; and

  U.S. FOOD AND DRUG
  ADMINISTRATION
  10903 New Hampshire Avenue
  Silver Spring, MD 20993,

                  Defendants.



              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

          Plaintiff Catalyst Pharmaceuticals, Inc. brings this suit against Defendants Alex Azar, in

 his official capacity as Secretary of Health and Human Services; the U.S. Department of Health

 and Human Services (DHHS); Norman Sharpless, in his official capacity as Acting Commissioner

 of Food and Drugs; and the U.S. Food and Drug Administration (FDA), and alleges as follows:



                                                 -1-
 49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 29



                                    PRELIMINARY STATEMENT

          1.         This suit challenges Defendants’ approval of a new drug application and related

 drug labeling for Jacobus Pharmaceutical Company’s (Jacobus) drug Ruzurgi (amifampridine) for

 treatment of Lambert-Eaton Myasthenic Syndrome (LEMS) in pediatric patients. Defendants’

 approval of that drug: (1) violated multiple provisions of FDA regulations regarding labeling,

 resulting in “misbranding” in violation of the Food Drug and Cosmetic Act (FDCA); (2) violated

 Plaintiff’s statutory rights to Orphan Drug Exclusivity and to New Chemical Entity Exclusivity

 under the FDCA; and (3) was in multiple other respects arbitrary, capricious, and contrary to law,

 in violation of the Administrative Procedure Act (APA).

          2.         Under the FDCA, FDA must approve any new drug before it can be introduced

 into interstate commerce. 21 U.S.C. § 355(a). Truly new drugs typically go through the full new

 drug approval process, which requires an extensive showing of safety and efficacy.              Id.

 § 355(b)(1). The FDCA also provides streamlined approval pathways for follow-on drug products,

 such as generics, that rely on FDA’s previous approval of the same or a similar drug. Id.

 § 355(b)(2), (j).

          3.         The Orphan Drug Act, Pub. L. No. 97-414, 96 Stat. 2049 (1983), added to the

 FDCA a range of statutory benefits for drug developers, including most importantly the right to a

 seven-year period of market “exclusivity” to incentivize development of drugs to treat “rare

 diseases or conditions,” i.e., diseases or conditions affecting 200,000 or fewer persons in the

 United States. 21 U.S.C. §§ 360bb, 360cc. In enacting the Orphan Drug Act, Congress recognized

 that the significant costs of drug development, along with all the painstaking steps necessary for

 FDA approval, make such development prohibitively expensive for rare diseases without

 specialized incentives. Orphan drug designation, and the marketing exclusivity that it provides,



                                                  -2-
 49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 29



 was Congress’s way of incentivizing pharmaceutical companies to take the financial risks

 associated with developing and obtaining approval of drugs to treat rare conditions by providing a

 longer window to obtain a return on their investment. See 96 Stat. at 2049. Catalyst has spent

 more than $100 million developing Firdapse® (amifampridine phosphate).              Firdapse® was

 designated by FDA as an orphan drug for LEMS in 2009, and FDA approved Firdapse® for

 treatment of adults with LEMS on November 28, 2018. Catalyst received a letter from FDA

 expressly recognizing its Orphan Drug Exclusivity (ODE) for LEMS on December 21, 2018.

          4.     Congress also recognized that certain exclusivity incentives were needed to protect

 drug developers’ investment in “pioneer” drugs employing “new chemical entities” (i.e., new

 active ingredients), and required that FDA refuse to accept certain applications for approval of

 other drugs employing the same active ingredient for five years (New Chemical Entity Exclusivity

 or NCEE). To obtain approval of Firdapse®, Catalyst was required to submit the results of more

 than 70 non-clinical and clinical studies, including two adequate and well-controlled clinical trials

 evaluating Firdapse® for the safe and effective treatment of LEMS. Catalyst’s Firdapse® also

 meets the criteria for NCEE and was awarded that exclusivity by FDA on November 28, 2018.

          5.     FDA’s regulations governing drug labeling are intended to ensure labeling is

 accurate and carefully explain the uses for the drug approved by FDA. Such regulations implement

 multiple statutory requirements, including the “misbranding” provisions of the FDCA, 21 U.S.C.

 § 352, which provide that FDA may not approve labeling that is “false or misleading in any

 particular.” See also id. § 355(d) (providing that FDA “shall” refuse approval of drug labeling that

 is “false or misleading in any particular”); id. §§ 331, 333 (providing for criminal penalties for

 manufacturers that sell misbranded drugs). Among other things, FDA’s labeling regulations

 prohibit any text on the labeling suggesting or implying that the drug can be used for any



                                                 -3-
 49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 4 of 29



 unapproved uses, including any uses barred by ODE. See 21 C.F.R. §§ 201.57(c)(2)(iv) and (15)(i)

 (prohibiting drug labeling from “imply[ing] or suggest[ing] indications or uses or dosing

 regimens” not approved by FDA for the drug). So, for example, no drug approved only for adults

 can suggest or imply in its labeling that the drug is safe and effective for use in children, or vice

 versa. FDA cannot lawfully approve drug labeling that violates its own regulations.

          6.     Almost all LEMS patients are adults—and LEMS is typically diagnosed later in

 life. About half of LEMS patients also suffer lung cancer, most commonly small cell lung cancer.

 While there are approximately 3,000 LEMS patients in the United States (1,500 of which have

 been diagnosed with LEMS in claims data over the last two years), the number of pediatric LEMS

 patients is extremely small; Jacobus has indicated there are less than 15 pediatric patients total.

 Although Firdapse® is approved for adult use only, the few pediatric LEMS patients have been

 (and, in the absence of Ruzurgi’s approval, can continue to be) treated with LEMS medication

 under FDA’s “expanded access” investigational new drug program. Jacobus’s LEMS drug

 Ruzurgi is the same drug as Catalyst’s Firdapse®. Indeed, Ruzurgi’s approval is based entirely

 on clinical efficacy data in the very same population for which Firdapse is approved—adult

 patients with LEMS.

          7.     FDA’s approval of Ruzurgi should have been barred by multiple provisions of law.

 First, Jacobus’s drug labeling unambiguously violates FDA’s regulations by communicating in

 multiple separate provisions that the drug can be safely and effectively used for adult patients,

 notwithstanding the fact it has not been approved for use in adults but has instead only been

 approved for use in children. Compare Ruzurgi Labeling at 5-6 (“Use of RUZURGI in patients 6

 to less than 17 years of age is supported by evidence from adequate and well-controlled studies of

 RUZURGI in adults with LEMS . . . .”) with 21 C.F.R. § 201.57(c)(15)(i) (“[A]ny clinical study



                                                 -4-
 49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 5 of 29



 that is discussed in prescription drug labeling . . . must not imply or suggest indications or uses”

 for which the drug is not approved). This misbranding facilitates illegal “off-label” marketing by

 Jacobus of its pediatric drug for adult patients.

          8.     Second, FDA impermissibly sidestepped Catalyst’s statutory right to ODE. FDA

 specifically recognized that Jacobus is barred by Catalyst’s ODE from approval for adult patients.

 See Tentative Approval Letter from FDA to Jacobus at 2 (May 6, 2019) (“Due to the orphan

 exclusivity granted to Catalyst Pharmaceuticals, Inc. for Firdapse, your application for Ruzurgi

 may not be finally approved for marketing under Section 505 of the [FDCA] until the period has

 expired.”). There is no clinical distinction between adult LEMS and pediatric LEMS—it is the

 “same disease or condition” (LEMS). And because Jacobus’s drug Ruzurgi is otherwise the same

 drug as Catalyst’s drug, the plain statutory text of the ODE provision, 21 U.S.C. § 360cc(a), bars

 FDA approval of Jacobus’s drug. A long line of administrative precedents confirms this result.

          9.     Third, even if a pediatric-only approval were possible under ODE (it is not),

 Jacobus also appears to lack sufficient clinical testing and other data for Ruzurgi to be lawfully

 approved under the full new drug approval process, and thus either explicitly or implicitly required

 a reference to either Catalyst’s or another firm’s data.       Accordingly, Jacobus’s new drug

 application should have been deemed a section 505(b)(2) follow-on application, id. § 355(b)(2),

 barred by Catalyst’s NCEE statutory exclusivity, and could not have been lawfully approved by

 FDA. See id. § 355(c)(3)(E)(ii).

          10.    Fourth, in addition to each of those violations of law, FDA arbitrarily and

 capriciously applied different approval criteria for Jacobus than it applied to Catalyst even though

 the two drugs are and were similarly situated. FDA’s rush to approve Jacobus’s New Drug

 Application (NDA) for Ruzurgi did not include the review of all of the same pre-submission data



                                                     -5-
 49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 6 of 29



 and studies that Catalyst was required by FDA to submit as part of its NDA. Ultimately, FDA

 approved Jacobus’s NDA in a manner inconsistent with decades of FDA precedents. For example,

 while FDA required Catalyst to complete an animal toxicity study before approving Firdapse®,

 FDA permitted Jacobus to conduct a juvenile animal toxicology study after Ruzurgi has entered

 the market, even though FDA has (erroneously) permitted Jacobus to market Ruzurgi to pediatric

 patients.

          11.     On information and belief, FDA engaged in these acts based upon a misperception

 regarding the pricing of Firdapse®, but price is not a factor that Congress has allowed FDA to

 consider when rendering decisions. FDA was well aware that Jacobus could not hope to recoup

 the costs of pre- and post-approval clinical and non-clinical testing associated with approval of its

 pediatric drug (costing at least $15 million) without also illegally marketing off-label to adult

 patients. FDA also issued at least one official letter communicating to adult LEMS patients that

 they should consult their physicians regarding the potential use of Jacobus’s product for LEMS—

 even though that drug was only approved for pediatric patients—rather than Catalyst’s product,

 which is, pursuant to statute, the only LEMS drug that can be approved for adults.

          12.     On information and belief, FDA’s actions are, in fact, facilitating “off-label”

 marketing by Jacobus. On the date Jacobus’s drug was approved, an individual identified as a

 Jacobus paid consultant was quoted in the trade press directly urging adult patients and their

 physicians to instead use Jacobus’s pediatric drug rather than the only adult approved drug

 available for LEMS—Catalyst’s drug: “If it’s [Ruzurgi] on the market for children, it can be

 prescribed for adults. . . . This sounds like a workaround.” Scott Bloomer, FDA Added Unexpected

 Twist to Dampen Controversy over a Drug That Costs $375,000, MYHEALTHYCLICK (May 7,

 2019),       https://www.myhealthyclick.com/fda-added-unexpected-twist-to-dampen-controversy-



                                                 -6-
 49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 7 of 29



 over-a-drug-that-costs-375000.1 Almost immediately after Jacobus’s approval, Catalyst’s stock

 price dropped by 40%.

          13.     In these and other ways, FDA’s actions violate multiple provisions of the FDCA,

 and are arbitrary and capricious, an abuse of discretion, and/or contrary to law in violation of the

 APA. Without a remedy, these violations will facilitate illegal marketing by Jacobus to adult

 patients, which in multiple material respects threatens irreparable harm to Catalyst.

          14.     Catalyst is entitled to declaratory and injunctive relief in the form of (i) a

 declaration declaring FDA’s approval of Jacobus’s Ruzurgi unlawful, (ii) a vacatur setting aside

 FDA’s Ruzurgi approval, and (iii) appropriate preliminary and permanent injunctive relief

 prohibiting FDA from approving any application for a drug that violates Firdapse®’s statutory

 exclusivities.

                                              PARTIES

          15.     Plaintiff Catalyst Pharmaceuticals, Inc. is the owner of New Drug Application No.

 208078 for Firdapse®. Catalyst is a publicly-traded company with its principal place of business

 at 355 Alhambra Circle, Suite 1250, Coral Gables, FL 33134. Catalyst advertises, sells, and

 distributes its drugs in this District and nationwide.

          16.     Alex Azar is the Secretary of Health and Human Services and the head of DHHS.

 In this capacity, Secretary Azar has ultimate responsibility for activities at DHHS, including the

 actions complained of herein. His governmental activities occur nationwide.




 1
  See also Donald B. Sanders, MD, et al., Reliability of the triple-timed up-and-go test, MUSCLE &
 NERVE (Jan. 2018) (identifying Dr. Sanders as “a paid consultant to [Jacobus]”),
 https://onlinelibrary.wiley.com/doi/pdf/10.1002/mus.25700.

                                                  -7-
 49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 8 of 29



          17.     DHHS is a department of the United States. Its headquarters and principal place

 of business are at 200 Independence Avenue, S.W., Washington, D.C. 20201. Its governmental

 activities occur nationwide.

          18.     Norman Sharpless is the Acting Commissioner of Food and Drugs and the head of

 FDA. His governmental activities occur nationwide.

          19.     FDA is an agency of the United States and a division of DHHS.              FDA’s

 headquarters and principal place of business are at 10903 New Hampshire Avenue, Silver Spring,

 MD 20903. Its governmental activities occur nationwide.

                JURISDICTION, EXHAUSTION, AND FINAL AGENCY ACTION

          20.     This Court has jurisdiction pursuant to 28 U.S.C. § 1331. This action arises under

 the APA, 5 U.S.C. §§ 701-06. Plaintiff’s prayers for a declaratory judgment and preliminary and

 permanent injunctive relief are authorized by the Declaratory Judgment Act, 28 U.S.C. §§ 2201

 and 2202; the APA, 5 U.S.C. §§ 701-06; and 28 U.S.C. § 1361.

          21.     Venue is proper in this District under 28 U.S.C. § 1391(e)(1) because Catalyst

 resides in this District and there is no real property involved in this action.

          22.     FDA’s approval of Ruzurgi is a final agency action reviewable under the APA. 5

 U.S.C. § 704.

          23.     There is no statutorily mandated requirement that Catalyst seek relief from the

 agency before bringing suit in this Court. There is also no regulatory pathway to challenge the

 approval under which the approval would remain “inoperative” during the period of agency

 review. See id. (providing that this is a mandatory condition for any agency rule seeking to compel

 agency review before judicial challenge). Thus, administrative exhaustion is not a prerequisite to

 suit.



                                                  -8-
 49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 9 of 29



          24.    In any event, immediate judicial review is warranted because Catalyst has

 previously made extensive efforts to obtain relief from FDA on the matters addressed by this

 Complaint. In multiple communications with FDA prior to Ruzurgi’s approval, Catalyst urged

 FDA to both treat any similarly situated competitor the same way FDA treated Catalyst, and to

 respect Catalyst’s statutory right to exclusivity, and FDA has failed or refused to do so. Thus, any

 further attempt to seek relief directly from FDA would be futile.

          25.    Moreover, Catalyst faces the threat of immediate and irreparable harm from

 FDA’s actions. Jacobus has recently published the price of Ruzurgi, and, on information and

 belief, is preparing to imminently launch its competing product. Because Ruzurgi is priced lower

 than Firdapse® but both drugs are the same, Catalyst’s small number of adult customers may have

 a compelling economic incentive to switch from Firdapse®, the product approved for them, to

 Ruzurgi, the product that FDA did not approve for these adult patients.

                                         BACKGROUND

          A.    Statutory and Regulatory Framework for New Drug Approvals

          26.    Regardless of whether another drug is presently enjoying statutory exclusivity,

 generally no “new drug” may enter the market without first obtaining FDA approval. 21 U.S.C.

 § 355(a).

          27.    The principal pathway for premarket approval is through a full New Drug

 Application (NDA) submitted pursuant to section 505(b)(1) of the FDCA. Id. § 355(b)(1). This

 NDA must contain, among other things, complete reports of investigations of the safety and

 effectiveness of the product candidate gathered through expensive clinical trials. Id.2 “Such



 2
   See also id. § 355(b)(1)(A)-(G) (requiring an NDA applicant to submit “full reports of
 investigations which have been made to show whether or not such drug is safe for use and whether
 such drug is effective in use; a full list of the articles used as components of such drug; a full

                                                -9-
 49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 10 of 29



  reports rely in large measure on clinical trials with human subjects.” Abigail All. for Better Access

  to Developmental Drugs v. von Eschenbach, 495 F.3d 695, 697 (D.C. Cir. 2007). And “before a

  sponsor can even begin human testing, it must” separately “submit for the FDA’s approval an”

  investigational new drug application (IND). See id. at 697; 21 U.S.C. § 355(i)(1). Drugs approved

  pursuant to this process are commonly referred to as “pioneer drugs.”

           28.    The Hatch-Waxman Amendments added more streamlined pathways to approval

  for follow-on drugs that generally rely at least in part on the application of an already-approved

  pioneer drug. As relevant here, section 505(b)(2) of the FDCA provides a streamlined pathway

  that allows a follow-on drug applicant to rely on the investigations that the pioneer drug performed

  in circumstances where the follow-on applicant has “not obtained a right of reference or use from

  the person by or for whom the investigations were conducted.” 21 U.S.C. § 355(b)(2).

           29.    Both pioneer drug applicants and section 505(b)(2) applicants must also submit

  “specimens of the labeling proposed to be used for such drug.” Id. § 355(b). The labeling must

  contain voluminous content. See 21 C.F.R. § 201.57. Among other things, it must contain “[a]

  concise statement of each of the product’s indications,” id. § 201.57(a)(6), specifically, that “the

  drug is indicated for the treatment, prevention, mitigation, cure, or diagnosis of a recognized

  disease or condition, or of a manifestation of a recognized disease or condition, or for the relief of

  symptoms associated with a recognized disease or condition,” id. § 201.57(c)(2). The “Clinical

  Studies” section, in turn “must not imply or suggest indications or uses . . . not stated in the

  ‘Indications and Usage’ . . . section.” 21 C.F.R. § 201.57(c)(15)(i).



  statement of the composition of such drug; a full description of the methods used in, and the
  facilities and controls used for, the manufacture, processing, and packing of such drug; such
  samples of such drug and of the articles used as components thereof” as required; “specimens of
  the labeling proposed to be used for such drug;” and any required assessments regarding pediatric
  uses of the drug).

                                                  - 10 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 11 of 29



           30.    The FDCA also provides multiple circumstances under which FDA must refuse

  approval for an application. Among other things, FDA “shall” “refus[e] to approve an application”

  if (1) “the investigations,” relied on for the application “do not include adequate tests . . . to show

  whether or not such drug is safe for use under the conditions prescribed, recommended, or

  suggested in the proposed labeling”; (2) “there is a lack of substantial evidence that the drug will

  have the effect it purports or is represented to have under the conditions of use prescribed,

  recommended, or suggested in the proposed labeling thereof”; or (3) the “labeling is false or

  misleading in any particular.” 21 U.S.C. § 355(d).

           31.    Post-approval, the FDCA also regulates the manufacturers of approved drugs and

  empowers FDA to oversee manufacturers of approved drugs in many ways. First, as relevant here,

  section 505(o)(3) of the FDCA, 21 U.S.C. § 355(o)(3), authorizes FDA to require holders of

  approved drug applications to conduct post-approval studies and clinical trials. FDA may do so

  “to address [a] serious safety concern.” See Office of Commc’ns, Div. Drug Info, FDA, Guidance

  for Industry: Postmarketing Studies and Clinical Trials – Implementation of Section 505(o)(3) of

  the [FDCA] at 6 (Apr. 2011).

           32.    Second, through its prohibition of “misbranded” drugs, the FDCA imposes a

  continuing obligation on drug manufacturers to ensure that their labeling never becomes

  misleading. 21 U.S.C. § 352 (providing that labeling that is “false or misleading in any particular”

  is misbranded); see also id. § 331(a) (prohibiting misbranding).           And it equally prohibits

  “manufacturers from promoting or marketing their drugs for off-label uses.” See Ironworkers

  Local Union 68 v. AstraZeneca Pharms., LP, 634 F.3d 1352, 1356 n.5 (11th Cir. 2011). As FDA

  has recently explained, a manufacturer’s provision of any “[i]nformation about the use of a product

  to treat or diagnose patients who are not included in the product’s approved patient population”



                                                  - 11 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 12 of 29



  would not be considered consistent with the FDA-required labeling. See Ctr. For Drug Evaluation

  & Research, Office of the Comm’r, FDA, Guidance for Industry; Medical Product

  Communications That Are Consistent With the FDA-Required Labeling – Questions and Answers

  at 10 (June 2018).

           B.    The Orphan Drug Act

           33.    The Orphan Drug Act was enacted on January 4, 1983 to incentivize the increased

  development of drugs across all rare diseases and conditions. Pub. L. No. 97-414, § 1(b), 96 Stat.

  at 2049 (1983). The Orphan Drug Act amended the FDCA at 21 U.S.C. §§ 360aa-360ee. By

  enacting the Orphan Drug Act, Congress provided financial incentives to encourage investment in

  the development of drugs that may otherwise not be developed because the market for their use is

  too small to be profitable.

           34.    The principal financial incentive established by the Orphan Drug Act is a promise

  of a seven-year period of marketing exclusivity for designated orphan drugs that are ultimately

  approved for rare diseases or conditions. During this period of exclusivity, FDA may not approve

  another marketing application for the “same drug for the same disease or condition.” 21 U.S.C.

  § 360cc(a), and LEMS (whether for adults or children) is, in all respects, the same disease or

  condition.

           35.    The seven-year period during which FDA is prohibited from approving another

  application for the “same drug for the same disease or condition” is often referred to as a period of

  “marketing exclusivity” for the successful orphan drug applicant because no new entity is

  permitted to manufacture or sell the same drug in interstate commerce for the same disease or

  condition during that time. Congress’s decision to grant the holders of successful orphan drug

  applications seven years of marketing exclusivity upon approval was the result of purposeful

  consideration of the extent of benefits needed to incentivize drug manufacturers to advance

                                                 - 12 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 13 of 29



  treatments for orphan diseases. See H.R. Rep. No. 100-473, at 6 (1987) (discussing that Congress

  weighed the potential benefits and drawbacks of offering seven years of market exclusivity); see

  also 96 Stat. at 2049 (recognizing that manufacturers of drugs for rare diseases or conditions could

  “reasonably expect the drug to . . . incur a financial loss” absent exclusivity). If FDA can create

  workarounds that limit the value of orphan drug exclusivity, it would undermine the key incentive

  Congress created for pharmaceutical companies to invest the millions of dollars that it takes to

  bring an orphan drug to market.

           36.    Section 526 of the Orphan Drug Act, 21 U.S.C. § 360bb, establishes the process

  by which a drug may receive orphan designation. That section permits a drug sponsor to request

  that FDA designate a drug as an “orphan drug” if the drug, when approved, would treat a “rare

  disease or condition.” The Act essentially codifies in its definition of what is a “rare disease or

  condition” the concept of whether a drug would have a broad enough patient population to recoup

  development and other costs in the absence of the seven-year exclusivity. First, it recognizes as a

  matter of law that a disease or condition that “affects less than 200,000 persons in the United

  States” is a rare disease or condition and that a company that designs a drug to treat a population

  this small would presumptively not be able to recoup its costs without the seven year exclusivity.

  Second, the Orphan Drug Act provides that a disease or condition that “affects more than 200,000

  in the United States” may also be considered “rare” if “there is no reasonable expectation that the

  cost of developing and making available in the United States a drug for such disease or condition

  will be recovered from sales in the United States of such drug” (again, absent seven year

  exclusivity). 21 U.S.C. § 360bb(a)(2).

           37.    Once FDA approves an orphan-designated drug, there are only three

  circumstances under which the Orphan Drug Act permits FDA to approve a third party’s



                                                 - 13 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 14 of 29



  application for the same drug for the same disease or condition: (1) if the sponsor of the first-

  approved drug cannot sufficiently supply the market and meet the needs of the orphan patient

  population; (2) if the third party obtains the written consent of the orphan drug sponsor; or (3) if

  the third party can demonstrate that its drug is “clinically superior” to the first because it “provides

  a significant therapeutic advantage . . . in terms of efficacy, greater safety, or by providing a major

  contribution to patient care.” 21 U.S.C. § 360cc(b), (c). None of these exceptions apply in this

  case.

           C.     New Chemical Exclusivity

           38.     The FDCA also has other exclusivity provisions. As relevant here, the NCEE

  provision provides that:

           If an application submitted under subsection (b) for a drug, no active ingredient . . . of
           which has been approved in any other application under subsection (b) is approved” then
           “no application which refers to the drug for which the subsection (b) application was
           submitted and for which the investigations [required] and relied upon by the applicant for
           approval of the application were not conducted by or for the applicant for which the
           applicant has not obtained a right of reference or use from the person by or for whom the
           investigations were conducted may be submitted under subsection (b) before the expiration
           of five years form the date of the approval of the application under subsection (b).

  See 21 U.S.C. § 355(c)(3)(E)(ii) (emphasis added); see also id. § 355(j)(5)(F)(ii) (same for other

  types of follow-on drugs).

           39.     In other words, as FDA has explained through regulation: “If a drug product that

  contains a new chemical entity [i]s approved . . . in an application submitted under section 505(b)

  of the [Act], no person may submit a 505(b)(2) application . . . for a drug product that contains the

  same active moiety as in the new chemical entity for a period of 5 years from the date of approval

  of the first approved [new drug application].” 21 C.F.R. § 314.108(b)(2).




                                                   - 14 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 15 of 29



           D.    Catalyst’s Firdapse® Is Approved for and Given Orphan Drug Exclusivity
                 Regarding Treatment of LEMS

           40.    Catalyst’s predecessor-in-interest requested an orphan drug designation for

  amifampridine phosphate for LEMS in accordance with 21 U.S.C. § 360bb, which FDA granted

  on November 12, 2009. In granting the designation, FDA drew no distinction between LEMS

  affecting adult patients and LEMS in pediatric patients, and LEMS does not present differently in

  the two populations.

           41.    Catalyst first submitted its New Drug Application (NDA) under 21 U.S.C.

  § 355(b)(1) for amifampridine phosphate on November 16, 2015, and later resubmitted this NDA

  on March 28, 2018 in response to FDA’s February 12, 2016 Refusal to File letter.3 Although

  Catalyst had already thoroughly studied the effect of amifampridine in LEMS patients when the

  company first submitted its NDA in November 2015, FDA stated that Catalyst had not included

  “[s]ufficiently detailed information” regarding its first clinical trial for LEMS patients, referred to

  in the approved Firdapse® labeling as LEMS-002. See Letter from FDA to Catalyst at 1 (Feb. 12,

  2016). Before resubmitting the NDA, Catalyst discussed the design of a second clinical trial—

  LEMS-003—extensively with FDA at an April 7, 2016 meeting. The results of both LEMS-002

  and LEMS-003 were submitted as part of Catalyst’s March 2018 NDA resubmission and included

  in the proposed Firdapse® labeling.

           42.    Based in part on the results of these two clinical trials—which both involved adult

  patients—FDA approved Firdapse® as “indicated for the treatment of . . . LEMS in adults” on

  November 28, 2018. Firdapse® Labeling at 1. The Clinical Studies section of the labeling




  3
   Under 21 C.F.R. § 314.101, FDA may refuse to file an NDA when, among other things, “[t]he
  NDA . . . is incomplete because it does not on its face contain information required” by the FDCA
  or implementing regulations.

                                                  - 15 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 16 of 29



  describes LEMS-002 and LEMS-003 as “two randomized, double-blind, placebo-controlled

  discontinuation studies,” in which “64 adults (age 21 to 88 years)” were enrolled. This section

  also discusses the results of the both studies:

           [P]atients randomized to placebo had a significantly greater worsening of muscle weakness
           and of global impression of the effects of the study treatment on their physical well-being,
           compared to patients who continued FIRDAPSE in the double-blind period.

  Id. at 8-9. These studies, which were funded by Catalyst, were additionally published in two well-

  respected journals. See Shin J. Oh, MD, et al., Amifampridine Phosphate (Firdapse) Is Effective

  and Safe in a Phase 3 Clinical Trial in LEMS, MUSCLE & NERVE (Mar. 2016) (discussing the

  results of LEMS-002); Perry Shieh, MD, PhD, et al., Amifampridine Phosphate (Firdapse) Is

  Effective in a Confirmatory Phase 3 Clinical Trial in LEMS, J. CLINICAL NEUROMUSCULAR

  DISEASE (Mar. 2019) (discussing the results of LEMS-003). Catalyst also conducted extensive

  non-clinical safety and toxicology testing to support its NDA. See Firdapse® Labeling. Catalyst,

  however, has never granted another party a right of reference to any of the results of its non-clinical

  safety and toxicology studies, as well as the data underlying its published studies.

           43.     In its letter approving Firdapse®, FDA listed three post-approval activities that

  Catalyst is required to conduct: (1) an animal carcinogenicity study; (2) a pregnancy surveillance

  program; and (3) a clinical trial evaluating the effect of Firdapse® on liver function. See November

  28, 2018 Approval Letter from FDA to Catalyst at 2-4 (Nov. 28, 2018). FDA often requires

  successful NDA applicants to conduct similar studies so that the agency can review additional

  safety data as the drug is used by a larger patient population.

           44.     On December 21, 2018, FDA’s Office of Orphan Products Department confirmed

  to Catalyst that, as the first sponsor of an amifampridine drug to obtain marketing approval for the




                                                    - 16 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 17 of 29



  treatment of LEMS in adults, the Company is entitled to seven years of ODE for Firdapse®, and

  that this exclusivity expires on November 28, 2025.

           45.    FDA also published as part of its Approved Drug Products with Therapeutic

  Equivalence Evaluations (colloquially known as the Orange Book), that Catalyst has NCEE for

  amifampridine phosphate, which will expire on November 28, 2023.

           46.    After FDA approved Firdapse®, some physicians and LEMS patients expressed

  concern about the perceived high cost of the approved drug, although Catalyst’s pricing of the drug

  was in line with the pricing of other products that promote significant clinical benefits in treating

  orphan diseases of similar severity and prevalence. The price of Firdapse® was the subject of

  significant media and trade press attention.

           47.    Politicians also waded into the pricing discussion. For example, on February 4,

  2019, Senator Bernie Sanders announced that he was “investigat[ing]” the price of Firdapse. See

  Press Release, Sen. Bernie Sandes, Sanders Investigates a $375,000 Price Spike on Old Drug (Feb.

  4,     2019),    https://www.sanders.senate.gov/newsroom/press-releases/sanders-investigates-a-

  375000-price-spike-on-old-drug. His premise was that Firdapse® was a re-purposed drug in use

  for over 30 years. In fact, before the approval of Firdapse®, it was an unapproved drug only

  available to a small group of patients until Catalyst performed the required testing to obtain

  approval. Catalyst’s pricing is set in a manner that recognizes its commitment of $100 million for

  development of the drug.

           48.    Contrary to the misperceptions in the media, however, Catalyst established in

  conjunction with the launch of Firdapse® a comprehensive patient insurance navigation and

  financial assistance program, which allows most patients to pay $10 or less per month for




                                                 - 17 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 18 of 29



  Firdapse®, and committed to distribute the drug for no cost to patients who are unable to get

  insurance coverage.

           49.    After announcing his investigation, Senator Sanders also sent a letter to DHHS

  Secretary Azar and then-Commissioner Scott Gottlieb asking FDA “not [to] take enforcement

  action against pharmacies and manufacturers who were previously providing 3,4-DAP [the

  chemical name of amifampridine] to patients and are able to resume the distribution of this drug.”

  February 26, 2019 Letter from Sanders to Azar and Gottlieb. In other words, Senator Sanders

  urged FDA to ignore Congress’s mandated exclusivities for Firdapse®.

           E.    FDA Approves Ruzurgi for Treatment of LEMS

           50.    On May 6, 2019, in a letter to Jacobus regarding Ruzurgi, FDA recognized that

  Catalyst’s “orphan exclusivity” prohibited Ruzurgi from being “finally approved for marketing”

  for the adult patient population—the only population upon which safety and efficacy clinical

  studies have been performed. Tentative Approval Letter from FDA to Jacobus (May 6, 2019).

  Catalyst’s “orphan exclusivity” prohibited Ruzurgi’s approval because Firdapse® is the same drug

  as Ruzurgi. See id. While tentative approval letters are not uncommon when an NDA applicant

  is awaiting expiration of another NDA holder’s exclusivity, Plaintiff is aware of no precedent for

  issuing such letters in the specific context presented here, where FDA is effectively using

  Catalyst’s ODE to facilitate off-label sales. In releasing Jacobus’ tentative approval at the same

  time as the pediatric indication approval letter, FDA has essentially told the public that the Agency

  would have approved Ruzurgi as safe and effective in adults but for Catalyst’s exclusivity—again

  in effect signaling that Ruzurgi can be used in the patient population for which Catalyst has

  exclusivity.




                                                 - 18 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 19 of 29



           51.    On the very same day that FDA recognized Catalyst’s ODE for Firdpase® for the

  treatment of LEMS, however, FDA approved Ruzurgi for the treatment of LEMS in patients 6 to

  less than 17 years of age. See May 6, 2019 Approval Letter from FDA to Jacobus (Ruzurgi

  Approval Letter); see also Ruzurgi Labeling at 1 (Ruzurgi is “indicated for the treatment of

  Lambert-Eaton myasthenic syndrome (LEMS) in patients 6 to less than 17 years of age.”). FDA

  also informed Catalyst on May 6 that Jacobus’s NDA was allegedly submitted as a stand-alone

  505(b)(1) application, meaning it allegedly was approved without reference to any of Catalyst’s

  clinical studies and so did not implicate Catalyst’s NCEE.4 Upon information and belief, Jacobus

  lacked and therefore could not submit to FDA sufficient clinical and non-clinical study data to

  appropriately be considered a (b)(1) applicant.

           52.    Under 21 U.S.C. § 355(b) and 21 C.F.R. § 201.57, Jacobus was required to submit

  “a succinct description of the limitations of usefulness of the drug and any uncertainty about

  anticipated clinical benefits.” The Clinical Studies section of the Ruzurgi labeling states that

  Ruzurgi’s efficacy “for the treatment of LEMS was established by Study 1, a randomized, double-

  blind, placebo-controlled, withdrawal study” and that “patients who were randomized to placebo

  perceived a worsening of weakness compared to those who remained on RUZURGI.” See Ruzurgi

  Labeling at 11. Study 1 did not include any pediatric patients.




  4
    For the purposes of NCEE, Firdapse®, with the active ingredient amifampridine phosphate, and
  Ruzurgi, with the active ingredient amifampridine, are chemically identical. See, e.g., Shieh, et al.
  at 112 (“Amifampridine phosphate (Firdapse®) is the name of the nonproprietary salt form of the
  active ingredient for 3,4 DAP [diaminopyridine].”). FDA’s definition of active moiety specifies
  that a salt form of a molecule is the same active moiety as the molecule itself. See 21 C.F.R. §
  314.3(b) (“Active moiety is the molecule or ion, excluding those appended portions of the
  molecule that cause the drug to be an ester, salt (including a salt with hydrogen or coordination
  bonds), or other noncovalent derivative (such as a complex, chelate, or clathrate) of the molecule,
  responsible for the physiological or pharmacological action of the drug substance.”).

                                                 - 19 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 20 of 29



           53.     The Use in Specific Populations section, which discusses the use of Ruzurgi in

  different subsets of patients, states, with respect to the pediatric patient subpopulation, that the

  safety and efficacy of Ruzurgi “have been established in patients 6 to less than 17 years of age.”

  See id. at 6. Jacobus, however, did not submit any data from clinical studies in which pediatric

  patients participated. In fact, the patients who participated in the single clinical study upon which

  Jacobus relied were between the ages of 23 and 83 years (just like Catalyst’s two Phase 3 trials).

  See id. at 11. Yet the Ruzurgi labeling states that the safety and efficacy of the drug in the pediatric

  subpopulation “is supported by evidence from adequate and well-controlled studies of RUZURGI

  in adults with LEMS, pharmacokinetic data in adult patients, pharmacokinetic modeling and

  simulation to identify the dosing regimen in pediatric patients, and safety data from pediatric

  patients 6 to less than 17 years of age.” See id. at 6 (emphasis added). To make this even clearer,

  the Ruzurgi labeling, as approved by FDA, indicates that FDA feels Ruzurgi is safe and effective

  in children with LEMS because it is safe and effective in adults with LEMS.

           54.     On information and belief, FDA has never approved ODE for a pediatric orphan

  drug subpopulation when the same applicant was barred by ODE from marketing to adult patients

  for the same disease. FDA precedents indicate that FDA has only done so previously where an

  exception to ODE existed—either due to waiver pursuant to 21 U.S.C. § 360cc(b), or pursuant to

  a finding of clinical superiority, id. § 360cc(c). Cf. Humira Supplement Approval Letter (June 30,

  2016) (ODE approval for treatment of certain disease in adults); Humira Supplement Approval

  Letter (Sept. 28, 2018) (ODE approval for same sponsor for treatment of same disease in

  pediatrics); Bob Pollock, Raptor’s Procysbi Receives 7 Year Orphan Drug Exclusivity, LACHMAN

  CONSULTANTS (June 27, 2013) (discussing drug that received ODE for pediatrics because deemed

  “clinically superior to the original product”). In other contexts, FDA will not approve an “orphan



                                                   - 20 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 21 of 29



  subset” solely for pediatric patients without (1) a finding that the drug cannot be utilized for adults,

  and (2) specific pediatric clinical studies. See Office of Orphan Prods. Dev., FDA, Clarification

  of Orphan Designation of Drugs and Biologics for Pediatric Subpopulations of Common Diseases;

  FDA Guidance for Industry at 2 & n.3 (July 2018). Here, FDA approved a pediatric subpopulation

  based solely on efficacy in adults, without any efficacy data in pediatric patients and no safety data

  from clinical trials for pediatric patients.

           55.     In the Ruzurgi Approval Letter, FDA listed the post-approval activities that

  Jacobus is required to conduct. Whereas Catalyst is required to complete only three relatively

  common post-approval activities, as noted above, Jacobus is required to complete ten post-

  approval activities, including a pre- and postnatal development animal study; an animal fertility

  study; two animal embryofetal development studies; two animal carcinogenicity studies; a clinical

  trial evaluating the effect of Ruzurgi on the kidneys; and, notably, a “juvenile animal toxicology

  study of amifampridine in rat.” See Ruzurgi Approval Letter at 3-6 (emphasis added). On

  information and belief, FDA required Catalyst to submit much of this data as part of its NDA

  before FDA would even accept and review the NDA for Firdapse®—much less approve it, while

  Jacobus is being allowed to submit its own corresponding data after receiving approval for its

  drug.

           56.    On the day that FDA approved Ruzurgi, an individual who has been identified as a

  Jacobus paid consultant, stated that Ruzurgi is a “workaround” because “it can be prescribed for

  adults.” Scott Bloomer, FDA Added Unexpected Twist to Dampen Controversy over a Drug That

  Costs $375,000, MYHEALTHYCLICK (May 7, 2019), https://www.myhealthyclick.com/fda-added-

  unexpected-twist-to-dampen-controversy-over-a-drug-that-costs-375000 (quoting Dr. Donald

  Sanders). That individual has continued to encourage the off-label use of Ruzurgi; as recently as



                                                   - 21 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 22 of 29



  June 10, 2019, he reportedly stated that “there would be nothing unusual about prescribing the

  Jacobus drug for adults.” Ed Silverman, Jacobus prices its rare disease drug at half of what

  Catalyst charges, but will doctors prescribe it?, STAT NEWS (June 10, 2019).

           57.        Senator Bernie Sanders similarly praised FDA’s approval of Ruzurgi, explaining

  that it was a “blow to the greed of Big Pharma” and a “victory for patients with LEMS.” Press

  Release, Sen. Bernie Sanders, Sanders Statement on FDA Approval of Drug to Treat Pediatric

  LEMS         (May     8,   2019),   https://www.sanders.senate.gov/newsroom/press-releases/sanders-

  statement-on-fda-approval-of-drug-to-treat-pediatric-lems. Senator Sanders’s comments make it

  clear that he expects the Ruzurgi approval to significantly harm the financial recovery that should

  be arising from Catalyst’s ODE exclusivity.

           58.        According to Jacobus, Ruzurgi is being priced between approximately $175,2005

  per year. See Natalie Grover, UPDATED: With a substantial discount to Catalyst's Firdapse, is

  Jacobus poised to win physician, payer support for off-label adult LEMS use?, ENDPOINTS NEWS

  (June 11, 2019). As such, allowing Jacobus to market their product in violation of Catalyst’s

  exclusivities will cause irreparable harm to Catalyst for which there is no adequate remedy.

           59.        On information and belief, FDA has communicated directly to adult LEMS

  patients that Rugurzi may be a safe and effective alternative to Firdapse® and that patients should

  consult their physicians regarding their treatment options.




  5
      Based on an average dose of 60 mg.

                                                    - 22 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 23 of 29



          CLAIM I: VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
         AGENCY ACTION THAT IS ARBITRARY AND CAPRICIOUS AND NOT IN
                               ACCORDANCE WITH LAW
                    Violation of 5 U.S.C. § 706(2)(A); 21 U.S.C. § 355(d)

           60.      Catalyst incorporates and realleges Paragraphs 1 through 59 above as if fully set

  forth herein.

           61.      The Administrative Procedure Act prohibits Defendants from acting in any way

  that is arbitrary and capricious or an abuse of discretion, or that is not in accordance with law.

           62.      The FDCA provides that FDA may not approve a drug whose labeling is “false or

  misleading in any particular.” 21 U.S.C. § 355(d).

           63.      FDA has provided by regulation that labeling is false or misleading if it implies or

  suggests any use not approved by FDA. 21 C.F.R. §§ 201.57(c)(2)(iv) and (15)(i).

           64.      Although FDA has approved Ruzurgi for pediatric use only, it approved labeling

  for Ruzurgi that plainly implies and suggests that it may be used for adults.

           65.      FDA’s simultaneous publication of a tentative approval for Ruzurgi for adults with

  LEMS was a way for FDA to encourage and facilitate off-label marketing and use.

           66.      Among other statements, Ruzurgi’s labeling provides that its safety and

  effectiveness has “been established” in the pediatric subpopulation, in part, from “evidence from

  adequate and well-controlled studies of RUZURGI in adults with LEMS.”

           67.      For the foregoing reasons, FDA’s approval of Ruzurgi is arbitrary, capricious, an

  abuse of discretion, and/or not in accordance with law.

                 CLAIM II: VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
                       AGENCY ACTION NOT IN ACCORDANCE WITH LAW
                            Violation of 5 U.S.C. § 706; 21 U.S.C. § 360cc

           68.      Catalyst incorporates and realleges Paragraphs 1 through 59 above as if set forth

  in full herein.

                                                  - 23 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 24 of 29



           69.      The Administrative Procedure Act prohibits Defendants from acting in any way

  that is not in accordance with law.

           70.      The Orphan Drug Act prohibits FDA from approving any “same drug for the same

  disease or condition” within seven years of the approval of an orphan drug. 21 U.S.C. § 360cc(a).

           71.      FDA designated Catalyst’s amifampridine drug—Firdapse®—as an “orphan

  drug” for the treatment of LEMS on November 12, 2009.

           72.      FDA approved Firdapse® for treatment of LEMS on November 28, 2018, and

  confirmed on December 21, 2018, that Firdapse® was entitled to seven year ODE under the

  Orphan Drug Act.

           73.      On May 6, 2019, in disregard of Firdapse®’s ODE, FDA approved the “same

  drug”—Ruzurgi—for the “same disease or condition”—LEMS.

           74.      To the extent FDA may argue that its regulations permit the Agency to approve

  Ruzurgi notwithstanding Firdapse®’s ODE, those regulations are inconsistent with the Orphan

  Drug Act and cannot apply here.

           75.      For the foregoing reasons, FDA’s approval of Ruzurgi is not in accordance with

  law.

                CLAIM III: VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
               AGENCY ACTION THAT IS ARBITRARY AND CAPRICIOUS AND NOT IN
                                ACCORDANCE WITH LAW
                              Violation of 5 U.S.C. § 706; 21 U.S.C. § 355

           76.      Catalyst incorporates and realleges Paragraphs 1 through 59 above as if set forth

  in full herein.

           77.      The Administrative Procedure Act prohibits Defendants from acting in any way

  that is arbitrary and capricious or an abuse of discretion, or that is not in accordance with law.



                                                  - 24 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 25 of 29



           78.    The FDCA provides if a drug product that contains a new chemical entity is

  approved in an NDA under section 505(b), 21 U.S.C. § 355(b), then FDA may not approve an

  NDA under section 505(b)(2) for a drug product with the same active moiety as the new chemical

  entity for a period of five years from approval of the first approved NDA. See 21 U.S.C.

  § 355(c)(3)(E)(ii); 21 C.F.R. § 314.108(b)(2).

           79.    By definition, an NDA submitted under section 505(b)(2) of the FDCA, 21 U.S.C.

  § 355(b)(2), relies upon investigations conducted by someone other than the applicant, and for

  which the applicant has not obtained a right of reference or use.

           80.    FDA approved Firdapse®, which contains the new chemical entity amifampridine

  phosphate, under section 505(b) of the FDCA, 21 U.S.C. § 355(b), on November 28, 2018.

           81.    FDA has recognized in its Orange Book that Catalyst has NCEE for amifampridine

  phosphate, which will expire on November 28, 2023.

           82.    FDA nevertheless approved Ruzurgi, which contains the same active moiety as

  Firdapse®, on May 6, 2019.

           83.    On information and belief, Ruzurgi was improperly approved under section

  505(b)(1) of the FDCA instead of section 505(b)(2) even though Jacobus’s application relied,

  directly or by implication, upon studies conducted and data collected and submitted by Catalyst

  for the Firdapse® approval without a right of reference or use to rely upon those studies and data.

  In essence, because FDA concluded that Firdapse® was safe and effective, it knew Ruzurgi was

  as well. But had Ruzurgi been adjudicated under the correct pathway, it would be blocked by

  Firdapse®’s NCEE.

           84.    For the foregoing reasons, FDA’s approval of Ruzurgi is arbitrary, capricious, an

  abuse of discretion, and/or not in accordance with law.



                                                   - 25 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 26 of 29



                CLAIM IV: VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT
               AGENCY ACTION THAT IS ARBITRARY AND CAPRICIOUS AND NOT IN
                               ACCORDANCE WITH LAW
                                 Violation of 5 U.S.C. § 706

           85.      Catalyst incorporates and realleges Paragraphs 1 through 59 above as if set forth

  in full herein.

           86.      The Administrative Procedure Act prohibits Defendants from acting in any way

  that is arbitrary and capricious or an abuse of discretion, including by according “disparate

  treatment [to] similarly situated” regulatees. See Mahon v. U.S. Dep’t of Agric., 485 F.3d 1247,

  1260 (11th Cir. 2007).

           87.      Catalyst and Jacobus are similarly situated with regard to their applications for

  Firdapse® and Ruzurgi, because both drugs contain the same active moiety and are intended to

  treat the same disease or condition.

           88.      On information and belief, however, FDA arbitrarily treated Catalyst differently

  than Jacobus. For example, FDA allowed Jacobus to submit studies and clinical trials post-

  approval that it required Catalyst to submit before FDA would even consider an NDA submitted

  by Catalyst for Firdapse®. Specifically, Catalyst was required to submit the results of an animal

  toxicology study and a clinical trial to evaluate the effect of Firdapse® on kidneys before

  Firdapse® was reviewed, while FDA permitted Jacobus to conduct a juvenile animal toxicology

  study and a clinical trial to evaluate the effect of Ruzurgi on kidneys after the Agency approved

  Ruzurgi. FDA also accelerated the time for Jacobus to submit its NDA by not requiring the same

  testing data it required before even reviewing Plaintiff’s NDA—much less approving it.

           89.      For the foregoing reasons, FDA’s approval of Ruzurgi is arbitrary, capricious, an

  abuse of discretion, and/or not in accordance with law.




                                                 - 26 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 27 of 29



                                       REQUEST FOR RELIEF

           Catalyst respectfully requests that the Court enter judgment in its favor and grant the

  following relief:

           1.     A declaration pursuant to 28 U.S.C. § 2201 that:

                  a.     Defendants’ approval of Ruzurgi is arbitrary, capricious, an abuse of

                         discretion, and/or not in accordance with law because its labeling is false or

                         misleading;

                  b.     Defendants’ approval of Ruzurgi violates Plaintiff’s ODE because Ruzurgi

                         is the same drug as Firdapse® and is approved to treat the same disease or

                         condition as Firdapse®;

                  c.     Defendants’ approval of Ruzurgi violates Plaintiff’s NCEE because

                         Ruzurgi was approved directly or by implication in reliance on

                         investigations conducted by Catalyst for Firdapse®’s approval; and

                  d.     Defendants’ approval of Ruzurgi is arbitrary, capricious, an abuse of

                         discretion, and/or not in accordance with law because it was held to a lower

                         approval standard than the similarly situated Firdapse®.

           2.     An order vacating Defendants’ approval of Ruzurgi.

           3.     An order enjoining FDA from approving any amifampridine drug for treatment of

                  LEMS until the expiration of Catalyst’s ODE on November 28, 2025.

           4.     An order enjoining FDA from approving any amifampridine drug that relies on

                  Catalyst’s investigations, either directly or by implication, without a right of

                  reference or use from Catalyst until the expiration of Catalyst’s NCEE on

                  November 28, 2023.


                                                 - 27 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 28 of 29



           5.   An order awarding Catalyst its costs and attorneys’ fees pursuant to 28

                U.S.C. § 2412.

           6.   Such other and further relief as the Court deems just and proper.




                                               - 28 -
  49162688;1
Case 1:19-cv-22425-BB Document 1 Entered on FLSD Docket 06/12/2019 Page 29 of 29



   Dated: June 12, 2019                    Respectfully submitted,

                                           AKERMAN LLP
                                           Three Brickell City Centre
                                           98 Southeast Seventh Street
                                           Suite 1100
                                           Miami, Florida 33131
                                           Telephone: (305) 374-5600
                                           Facsimile: (305) 374-5095

                                           By: s/Michael C Marsh________
                                           Michael C. Marsh
                                           Florida Bar No. 0072796
                                           michael.marsh@akerman.com
                                           simone.tobie@akerman.com
                                           Ryan Roman
                                           Florida Bar. No. 0025509
                                           ryan.roman@akerman.com
                                           dorothy.matheis@akerman.com

                                           Attorneys for Plaintiff
   OF COUNSEL:

   Philip J. Perry*
   Email: philip.perry@lw.com
   John R. Manthei*
   Email: john.manthei@lw.com
   Andrew D. Prins
   Email: andrew.prins@lw.com
   Ryan S. Baasch*
   Email: ryan.baasch@lw.com
   Monica C. Groat*
   Email: monica.groat@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004
   Tel: (202) 637-2200
   Fax: (202) 637-2201

   *Pro Hac Vice to be filed




                                        - 29 -
  49162688;1
